Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 13-1289

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                         JOHN ALLEN WRIGHT,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]



                                 Before

                     Howard, Selya and Lipez,
                          Circuit Judges.



     Paul J. Garrity on brief for appellant.
     John P. Kacavas, United States Attorney, and Seth R. Aframe,
Assistant United States Attorney, on brief for appellee.



                          September 8, 2014
             Per Curiam.      This is a single-issue sentencing appeal.

The lone issue is whether the sentence imposed violates the Eighth

Amendment.     See U.S. Const. amend. VIII.       The genesis of the case

is straightforward.     Defendant-appellant John Allen Wright pleaded

guilty to five counts of sexually exploiting children, see 18

U.S.C. § 2251(a), and one count of possessing child pornography,

see id. § 2252A(a)(5)(B).        The guideline sentencing table for the

six counts called for life imprisonment. U.S. Sentencing Guideline

Manual ch. 5, pt. A, sentencing table (2013).                None of the

individual counts, however, authorized a life sentence. Faced with

this   fact,    the   court    sentenced   the   defendant   to   what   was

effectively a life sentence, imposing six separate sentences (each

at the statutory maximum) and running them consecutively.            These

consecutive sentences added up to a 160-year period of immurement.

This timely appeal followed.

             The defendant raises his solitary Eighth Amendment claim

for the first time on appeal, so our review is for plain error. See

United States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).                 We

discern no hint of error, plain or otherwise.

             We need not tarry.     A criminal sentence can violate the

Eighth Amendment only if it is grossly disproportionate to the

gravity of the crimes of conviction.        See Solem v. Helm, 463 U.S.
277, 288 (1983); United States v. Polk, 546 F.3d 74, 76 (1st Cir.




                                     -2-
2008).   This is a high bar, rarely surmounted.   See Polk, 546 F.3d

at 76.   The case at hand does not come close.

           The defendant committed crimes characterized by utter

depravity.    He took unfair advantage of a position of trust (a

school-bus driver), abused very young disabled children in hideous

ways, and recorded his reprehensible acts by means of hidden

cameras to ensure him of the ability to revisit his escapades for

his continued gratification.    The district court sentenced the

defendant harshly, but it explained its rationale plausibly.   That

sentence was not only an efficacious way of achieving parity with

the guideline sentencing table but also served to impose punishment

commensurate with the horrific nature of the crimes of conviction.

Consequently, the sentence imposed did not offend the Eighth

Amendment. See, e.g., United States v. Saccoccia, 58 F.3d 754, 789

(1st Cir. 1995) (upholding 660-year sentence for racketeering,

money laundering, and related offenses against Eighth Amendment

challenge).

           We need go no further.     The defendant's sentence is

summarily affirmed.   See 1st Cir. R. 27.0(c).




                                -3-